EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to teach or suggest singly or in combination a clogging determination device comprising:
“a multi-tone signal generator that moves a position of an envelope of the multi-tone signal emitted to the filter from the first antenna, in a direction of the flow path in the filter by changing a phase or a frequency of at least one of the plurality of signals” in combination with the other limitations of the claim.
Claims 2-11 are allowed as depending on allowed Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The closest prior art of record is Kulkarni et al. (US 2012/0017570) who teaches a transmitter 36 and receiver 34  on ends of a filter 30 disposed in a filter body 24 in a flow path defined by B and C. The transmitter may transmit simultaneous RF transmissions at each of X, Y and Z MHz as taught in paragraph 0022, which is the composite of a plurality of frequencies. Electronic control unit 40 detects the signal from receiver 34 and determines the degree of clogging based on the received signal strength as shown in Figure 2 and described in paragraph 0024.
However, Kulkarni does not teach phase shifting or frequency shifting one of the plurality of signals that is composited while that signal is transmitting.

Bromberg (US 9,400,297) in Figure 4 teaches a transmitter 22 and a receiver 20 on different sides of a filter 24 which is placed along a conduit 30 that carries exhaust gas. The signal generator 36 that outputs on transmitter 22 may be a voltage controlled 

Chennupati (US 10,775,327) in Figure 1 teaches a transmitter 112 and receiver 110 on separate sides of filter 120 through which exhaust gas is flowing through. The transmitter can operate over a wide range of frequencies, however, there is no evidence that multiple frequencies can be transmitted simultaneously.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099.  The examiner can normally be reached on M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        06/06/2021

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866